Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA, Cause No. CR 17-88-BLG-SPW
CV 19-30-BLG-SPW
Plaintiff/Respondent,
VS. ORDER DENYING § 2255 MOTION
AND DENYING CERTIFICATE OF
TIMOTHY SCOTT BISHOP, APPEALABILITY
Defendant/Movant.

 

 

This case comes before the Court on Defendant/Movant Timothy Scott
Bishop’s motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C.
§ 2255. Bishop initially filed his motion pro se but is now represented by
appointed counsel Nancy G. Schwartz.' The United States is represented by
Assistant United States Attorney Lori Harper Suek.

I. Background

On July 17, 2017, Montana Highway Patrol Trooper Robbins stopped
Bishop for speeding. Another officer, Trooper Mees, arrived to assist, along with
his drug dog, Saar. The stop terminated in impoundment of Bishop’s vehicle.

Robbins applied for and obtained a warrant to search the truck. Inside the pocket

 

' Counsel’s amended motion supersedes Bishop’s pro se submissions. See Order (Doc.
86) at 1.
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 2 of 13

of the driver’s side door, he found about 26 grams of methamphetamine.

On July 24, 2017, a grand jury indicted Bishop on one count of possessing a
substance containing a detectable amount of methamphetamine with intent to
distribute it, a violation of 21 U.S.C. § 841(a)(1). On September 25, 2017, attorney
Lance Lundvall was appointed to represent Bishop. See Order (Doc. 14).

Bishop and the United States reached a plea agreement. On February 15,
2018, Bishop pled guilty in open court. He was released pending sentencing. See
Minutes (Doc. 29); Release Order (Doc. 31).

Bishop absconded for about two months. He was taken into custody on June
8, 2018. See Sealed Warrant (Doc. 37); Docket Entry 06/08/2018.

The methamphetamine in Bishop’s truck was 99% pure. At sentencing, the
Court found a base offense level of 26. Bishop received a two-point upward
adjustment for obstructing justice, due to his escape, and earned no credit for
accepting responsibility. With a total offense level of 28 and a criminal history
category of III, the advisory guideline range was 78 to 97 months. See Presentence
Report (Doc. 52) 22-30, 48-49; Statement of Reasons (Doc. 51) at 1 §§ I(A),
III. Based solely on the need to avoid disparity with other defendants sentenced
for possessing a small amount of methamphetamine, the Court varied downward to
a sentence of 60 months in prison, to be followed by a three-year term of

supervised release. See Statement of Reasons at 4 § VIII; Judgment (Doc. 50) at
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 3 of 13

2-3.

Bishop did not appeal. His conviction became final on August 22, 2018.
See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

Bishop timely filed his initial § 2255 motion on March 23, 2019. See 28
US.C. § 2255(f)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). The parties
contest the timeliness of the amended motion, but it is more efficient to decide
Bishop’s claims on the merits.

II. Analysis

Bishop alleges that his trial counsel was ineffective. His claim is governed
by Strickland v. Washington, 466 U.S. 668 (1984). He must show (1) that
counsel’s performance fell outside the wide range of reasonable professional
assistance, id. at 687-88, and (2) that there is a reasonable probability that, but for
counsel’s unprofessional performance, the result of the proceeding would have
been different, id. at 694.

As Bishop points out, the only evidence against him came from the search of
his truck. The Court agrees that all reasonable defense lawyers would have
recognized that fact and would have considered whether a motion to suppress was
worth pursuing.

Bishop claims counsel should have recognized that Trooper Robbins’

warrant application failed to include any information demonstrating that Trooper
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 4 of 13

Mees knew how to handle a drug dog and that Saar was a reliable indicator. See
Am. Mot. (Doc. 95) at 6-11. He also points out that the United States’ pretrial
discovery apparently did not contain the warrant application, so there is reason to
believe counsel did not even review it. See id. at 10-11, 14; Discovery Index
(Doc. 102-1) at 1-2. And Bishop presents an expert report suggesting the officers’
manner of handling the scene prompted Saar to alert. See Capp Report (Doc. 102-
3) at 1-3.

A. Relevance of the Warrant Application

Had the validity of the search depended on the warrant, any failure by
counsel to review the application would certainly be unreasonable. But the validity
of the search did not depend on the warrant application.

Under federal law, “a police officer may conduct a warrantless search of a
vehicle if there is probable cause to believe the vehicle contains evidence of a
crime.” United States v. Johnson, 913 F.3d 793, 801 (9th Cir. 2019). Montana
state law does not recognize this “automobile exception,” see State v. Elison, 14
P.3d 456, 470-71 4 54 (Mont. 2000), so Trooper Robbins seized Bishop’s truck in
order to apply for a warrant to search it.

The basis for seizing the truck was exactly the same as the basis for
searching it—that is, Robbins did not seize it because it was not roadworthy or was

stolen, then do additional investigation, then apply for a warrant to search it. If
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 5 of 13

Robbins had probable cause to search the truck when he seized it, a later-issued
defective warrant could not—under federal law—give rise to a motion to suppress.
So, even assuming trial counsel did not review the warrant application, that would
not help Bishop to prevail on a Strickland claim.’

B. Evidence of Saar’s Reliability

The heart of Bishop’s claim is that the warrant application was defective
because it did not contain any information about Saar’s reliability as a drug dog.
The argument suggests that Florida v. Harris, 568 U.S. 237 (2013), requires some
evidence of a drug dog’s reliability to be included in every warrant application.
See, e.g., Am. Mot. (Doc. 95) at 12-13 (citing Eckert v. City of Deming, No. CIV
13-0727 JB/WPL (D.N.M. Oct. 31, 2015)).

Even though the warrant application is not central to the case, this argument
must still be considered. Ifa search warrant application must contain specific
information demonstrating a drug dog’s reliability, an officer in the field assessing
whether he has probable cause to search a vehicle without a warrant must also have
similar information at his fingertips to help him decide whether a drug dog is
reliable. Otherwise, the law would say, in effect, that a search warrant must be

supported by more information and meet a higher standard of probable cause than

 

> Counsel should look at everything. For instance, the warrant application might offer
materially different facts than Robbins’ report, suggesting a need for further investigation. But
Bishop does not suggest anything like that happened.

5
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 6 of 13

a warrantless search. The Court does not believe Harris requires either of these
things.

In Harris, a K-9 officer named Wheetley stopped the defendant, Harris, for
an expired license plate. Harris was “‘visibly nervous,’ unable to sit still, shaking,
and breathing rapidly,” and he had an open can of beer in the truck’s cupholder.
Wheetley let his drug dog, Aldo, take a “free air sniff.” Aldo, trained to detect
various drugs including methamphetamine, alerted on the driver’s side door
handle. Wheetley searched Harris’s vehicle. He did not find methamphetamine or
any other drugs Aldo was trained to detect, but he discovered a whole lot of
ingredients for making methamphetamine. Harris was arrested, charged with
possession, and released pending trial. Some time later, Wheetley stopped Harris
again for another vehicle violation. Again, Aldo took a sniff, and again he alerted,
and again Wheetley searched the vehicle. This time, however, he did not find
anything. See Harris, 568 U.S. at 240-41,

Harris filed a motion to suppress in the possession case, asserting that Aldo
alerted when there was nothing to be detected and so could not provide probable
cause. In direct examination at the suppression hearing, Wheetley testified about
his and Aldo’s training. Harris’s cross-examination contested Aldo’s certification
and his performance in the field. Wheetley acknowledged that Aldo’s certification

had expired. He also explained that he did not keep records of all of Aldo’s work,
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 7 of 13

only his work resulting in arrests. See id. at 241-42.

The trial court found probable cause and denied the motion to suppress, but
the Florida Supreme Court reversed. It required the State to present “the dog’s
training and certification records,” explain “the meaning of the particular training
and certification,” provide “field performance records (including any unverified
alerts),” and present “evidence concerning the experience and training of the
officer handling the dog, as well as any other objective evidence known to the
officer about the dog’s reliability.” Harris, 568 U.S. at 242-43.

The Florida court’s ruling prescribed an “inflexible set of evidentiary
requirements,” id. at 248, the State would have to meet in “a probable-cause
hearing focusing on a dog’s alert,” id. at 247. Neither the Florida courts nor the
Supreme Court said anything about warrant applications or officers’ field
determinations of probable cause. Further, Harris put the focus squarely back on
“the ‘flexible, common-sense standard’ of probable cause,” Harris, 568 U.S. at
240 (quoting //linois v. Gates, 462 U.S. 213, 239 (1983)), emphasizing its “fluid
concept—turning on the assessment of probabilities in particular factual contexts—
not readily, or even usefully, reduced to a neat set of legal rules,” id. at 244
(quoting Gates, 462 U.S. at 232).

Just as judges reviewing applications and officers in the field must have

some reason to believe an anonymous tipster is a competent witness, see, e.g.,
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 8 of 13

Gates, 462 U.S. at 233-35, they must have some reason to believe a drug dog will
alert when drugs are present and not when they are absent. The reason for this
belief need not take the form of certification or training or any other specific
touchstone. Wheetley probably thought Aldo was reliable because he had
knowledge of Aldo’s training and experience. But for most officers in the field,
who do not have that knowledge, the fact that a dog and uniformed officer are a K-
9 unit the department has put on the streets is some indication that the pair know
what they are doing. Of course, if Trooper Robbins thought Saar was unreliable,
he could not consider her alert when he decided whether to seize the truck. But
these are the same sorts of decisions officers and judges make all the time, about
witnesses and about other officers.

As this Court reads it, Harris is a reiteration of Gates. Judges and law
enforcement authorities need some reason to think a drug dog is reliable, see
Harris, 568 U.S. at 247, but if the defendant thinks otherwise, a motion to suppress
puts the burden on the government to prove the K-9 unit contributed competent
information that, taken together with all other relevant facts, established probable
cause for a search. “In short, a probable-cause hearing focusing on a dog’s alert
should proceed much like any other.” /d. at 247. J

C. Probable Cause

Harris differs from this case. Aside from Aldo’s alert, all Wheetley had was
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 9 of 13

a nervous driver and an open can of beer. Not only was Aldo’s reliability the key
ingredient of probable cause, but his alert on the second occasion, when Wheetley
found nothing, also provided reason to question his reliability.

Trooper Robbins had significantly more information than Wheetley. The
plates on the truck belonged on a different vehicle, possibly indicating an intent to
evade easy identification. See Robbins Report (Doc. 70-1) at 7 para. 2. Bishop
had been speeding. See id. at 6-7. His eyes were “extremely blood shot” and his
breath smelled of alcohol, but he said he had “a drink earlier,” and he had no
horizontal gaze nystagmus. See id. at 7 paras. 2,3, 6. Together with other facts,
these facts might suggest Bishop was high. Bishop had been stopped on January 1,
2017, 16 days earlier, and found in possession of a stolen handgun. See id. at 7
para. 5. Bishop gave a few different accounts of where he was going and why, but
he consistently said he and his passenger were going on from Forsyth to Baker.
See id. at 7 para. 5; id. at 8 para. 1. The passenger had a small zip-top bag of
marijuana in the purse she allowed the troopers to search. See id. at 4. She said
she was just “along for the ride” with Bishop to Forsyth and had “no idea” Bishop
intended to go on to Baker. In fact, she had to return to Billings, because she had
to pick up her kids at 2:00 p.m. See id. at 7 paras. 6, 7; id. at 8 para. 4. Dispatch
told Trooper Robbins that Bishop had a prior drug trafficking conviction. See id.

at 7 para. 8. And Trooper Mees told Robbins that Saar alerted at the driver’s side
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 10 of 13

door on her second pass around the vehicle. See id. at 8 para. 1.

A reasonable criminal defense lawyer could believe that a federal judge,
taking all these facts together, would find that Trooper Robbins had probable cause
to believe he had interrupted Bishop in the middle of a drug run to Forsyth. Other
criminal defense lawyers might disagree and work up a motion to suppress. But
where there is room for reasonable disagreement, counsel’s performance falls
within the broad range of reasonable professional assistance. See Strickland, 466
U.S. at 689-91.

D. Expert Witness

Bishop proffers the report of an expert witness who would testify that
Trooper Robbins appeared to be “setting up” the scene by leaving the driver’s side
door slightly ajar and that Trooper Mees followed suit in the way he handled Saar.
The expert’s report indicates these actions made Saar’s alert unreliable. See Capp
Report (Doc. 102-3) at 1-3.

But the question is whether all reasonably competent defense counsel would
have engaged an expert witness to evaluate Saar’s performance. See, e.g.,
Harrington v. Richter, 562 U.S. 86, 106-08 (2011). The answer to that question is
no. The information presented in Trooper Robbins’ incident report appears
adequate to support probable cause. Bishop does not point to any additional

information in counsel’s possession, such as Aldo’s fruitless second search, that

10
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 11 of 13

should have prompted him to question whether Saar was reliable or whether the
officers “set up” the scene. For that reason, trial counsel’s “reasonable
professional judgment[]” that Trooper Robbins had probable cause “support[ed]
the limitations on investigation.” Strickland, 466 U.S. at 691.

Bishop presents a reasonable course of action a lawyer might have decided
to take in his defense. The existence of other reasonable and possibly even
successful approaches does not mean trial counsel’s course of action was
unreasonable.

E. Conclusion

While Bishop identifies a reasonable alternative strategy, the existence of a
different approach does not show that trial counsel performed unreasonably. See
Strickland, 466 U.S. at 689. Competent defense counsel could have believed
Trooper Robbins had probable cause to believe Bishop was engaged in drug
trafficking. “[TJhere is no reason . . . to address both components of the
[Strickland test] if the defendant makes an insufficient showing on one.” Id. at
697. Bishop cannot show a violation of his Sixth Amendment right to effective
assistance of counsel.

Il. Certificate of Appealability
“The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

I]
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 12 of 13

Proceedings. A COA should issue as to those claims on which the petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the
district court’s resolution of [the] constitutional claims” or “conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-El v.
Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484
(2000)).

Reasonable jurists could find that Bishop presents a reasonable alternative to
trial counsel’s strategy. Reasonable jurists might also find a reasonable probability
the alternative strategy would succeed, since a reasonable probability is less than a
preponderance of the evidence. But reasonable jurists reviewing Trooper Robbins’
incident report would acknowledge that reasonable criminal defense attorneys
could find it established probable cause. The existence of an alternative strategy
does not prove trial counsel’s strategy was unreasonable.

There is no reason to encourage further proceedings. A COA is not

warranted.

Accordingly, IT Is ORDERED:
1. Bishop’s amended motion to vacate, set aside, or correct the sentence
under 28 U.S.C. § 2255 (Doc. 95) is DENIED.

2. A certificate of appealability is DENIED. The clerk shall immediately
12
Case 1:17-cr-00088-SPW Document 103 Filed 06/17/20 Page 13 of 13

process the appeal if Bishop files a Notice of Appeal.

3. The clerk shall ensure that all pending motions in this case and in CV 19-
30-BLG-SPW are terminated and shall close the civil file by entering judgment in
favor of the United States and against Bishop.

DATED this Le tay of June, 2020.

J
é
Z

Kec fi. alee
Susan P. Watters
United States District Court

13
